DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michaele E. Fogarty (Reg# 36,139) on May 24, 2022.
The application has been amended as follows: 
Claim 19 is amended to read:
A method of controlling a display apparatus, wherein the apparatus comprises a display panel and a control component; the display panel includes a base and light-emitting devices, auxiliary light-emitting devices and a texture identification layer that are disposed above the base; each auxiliary light-emitting device has a same light-emitting direction as the light-emitting devices; the control component is electrically connected to the auxiliary light-emitting devices and a touch structure; 
the method comprises: 
determining whether the display apparatus is in a screen-off state, and 
[[if]]when the display apparatus is in the screen-off state: 
receiving a touch signal from the touch structure; and 
controlling the auxiliary light-emitting devices to emit light, by the control component, in response to receiving a touch signal from the touch structure during the display panel being in the screen-off state so that the texture identification layer receives reflected light that is reflected to the texture identification layer in light emitted by the auxiliary light-emitting devices to an outside of the display apparatus to perform texture identification.

















REASONS FOR ALLOWANCE
Claims 1, 3, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, or the combination of all claim 19 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of the display panel further comprising pixel circuits, each pixel circuit being electrically connected to a respective one of the light- emitting devices, and being configured to control the respective one of the light-emitting devices to emit light, wherein layers where the control circuits are located and layers where the pixel circuits are located are same layers.  In addition, in regard to claim 19 the prior art of record at least does not expressly teach the concept of controlling the auxiliary light-emitting devices to emit light, by the control component, in response to receiving a touch signal from the touch structure during the display panel being in the screen-off state so that the texture identification layer receives reflected light that is reflected to the texture identification layer in light emitted by the auxiliary light-emitting devices to an outside of the display apparatus to perform texture identification.  Therefore, independent claims 1 and 19 contain allowable subject matter and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621